Citation Nr: 0513509	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge in January 2002.

In July 2003, the Board remanded the veteran's claim for 
further development.


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral 
pes planus, rated 30 percent disabling.  

2.  The degenerative joint disease of the back is not of 
service origin and is not causally related to the service-
connected bilateral pes planus.

3.  The bilateral ankle disability is not of service origin 
and is not causally related to the service-connected 
bilateral pes planus.

4.  The bilateral degenerative arthritis of the knees is not 
of service origin and is not causally related to the service-
connected bilateral pes planus.
 

CONCLUSIONS OF LAW

1.  The degenerative joint disease of the back was not 
incurred in or aggravated by military service and is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.310 (2004).

2.  The bilateral ankle disability was not incurred in or 
aggravated by military service and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  The degenerative arthritis of the knees was not incurred 
in or aggravated by military service and is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an October 2000 statement 
of the case, supplemental statements of the case in July 2001 
and November 2004, and VCAA letters were sent in May 2001, 
November 2001, and January 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The May 2001, November 2001, 
and January 2004 letters informed the veteran of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the May 2001, November 2001, and January 
2004 letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Initially, in April 2001 the RO granted service connection 
for bilateral pes planus, at a 30 percent evaluation.  This 
decision was based on service medical records, VA 
examination, and private medical records.

The February 1960 enlistment examination was negative for 
complaints or treatment for back pain, ankle disabilities, or 
knee disabilities.  

July 1960 service medical records indicate that the veteran 
complained of ankle pain.

The August 1960 Report of Medical Board Survey indicates that 
the veteran indicated that he had pain in the ankle region.  
He stated that shoes caused pressure and pain on the arches 
and in the ankles.  Treatment consisted of Thomas heels on 
the shoes.  On physical examination, the veteran had full 
range of motion of the ankle.

The veteran was discharged from service in September 1960.  
No physical examination was conducted.

The December 1997 VA examination indicates that the veteran 
stated that when he was in boot camp, his "arches fell" and 
his ankles turned in because of the arch collapse.  The 
examiner stated that it did not appear that there was a 
specific injury to the back in service.  The veteran stated 
that he had back discomfort for about 25 years, and for 
approximately 2 or 3 years he had some area of intermittent 
disordered sensation in the anterior thigh of the left leg.  
He stated that he had never been hospitalized for his back or 
for other reasons.  The veteran specifically denied any back 
injury.  The discomfort in the back varied from day to day, 
but the location was usually the same.  The numbness in the 
leg was also intermittent in nature, but was in the same 
location.  

On examination, there was bilateral pes planus deformity with 
pronation of the ankles.  His gait was heel-toe.  In the 
ankles he had 10 degrees of dorsal extension, 35 degrees of 
plantar flexion, and inversion and eversion were accomplished 
in a normal fashion.  He had a negative drawer bilaterally.  
There was no significant crepitus on carrying the ankles 
passively through a rotary range of motion.  With respect to 
the veteran's leg, there was no leg abnormality.  With 
respect to the back, there was a slightly exaggerated lumbar 
lordosis.  There was no pain on the midline.  The veteran 
indicated that his discomfort was in the lateral borders of 
the paraspinal muscle groups and the anterior stomach in the 
region of his umbilicus.  There was no pain on palpation of 
the sacroiliac joint or of the ischial notches bilaterally.  
There was no paraspinal muscle spasm nor direct spinous 
tenderness on examination.  On range of motion testing of the 
back, there was 80 degrees of flexion, 70 degrees of 
extension, 25 degrees of tilt in each direction, and 25 
degrees of lateral rotation.  There were symmetric 2+ 
reflexes at the patellar and Achilles region.  Muscle 
strength in the lower extremity was 5/5.  Sensation of the 
lower extremities, including the thigh, was intact.  There 
were approximately 3 to 4 beats of non-sustained clonus 
bilaterally.  

The diagnosis was bilateral pes planus deformity with some 
pronation of the feet bilaterally; ankle joints normal; 
chronic lumbosacral strain syndrome; normal exam of legs.  X-
rays showed mild degenerative joint disease of the feet 
noted, with no evidence of fracture or dislocation; and grade 
1 subluxation L5-S1 of the spine.

An April 1998 VA MRI of the lumbosacral spine showed mild 
(Grade I) anterior spondylolisthesis of L5-S1 with widening 
of the canal at the L5 level, typical of bilateral 
spondylolysis etiology.  There was mild, multi-level 
degenerative disc disease throughout the lumbosacral spine, 
including moderate disc bulging at L5-S1.  There was no 
evidence of focal disc herniation, and no spinal stenosis.  
There was mild foraminal narrowing related to the slippage at 
L5-S1.  Conus was in normal position at the T12-T11 level.  
The impression was Grade 2 anterior spondylolisthesis, L5 on 
S1 related to bilateral L5 spondylosis; mild multi-level 
degenerative disc disease without evidence of disc herniation 
or spinal stenosis; and mild foraminal narrowing, L5-S1 
related to spondylolisthesis.

A February 1999 VA outpatient record indicates that the 
veteran complained of chronic back pain, with symptoms 
consistent with sciatica.  The veteran was offered physical 
therapy, but he refused.  MRI results of record showed mild 
disc disease at L5-S1, consistent with the veteran's 
symptoms.

A June 1999 VA outpatient record indicates that the veteran 
complained of worsening back pain, and occasional numbness 
and tingling in his left leg.  He denied weakness or foot 
drop.  On examination, there was no edema in the extremities.  
There was full range of motion with hip flexors.  There was 
pain in the left leg with radicular symptoms with straight 
leg raises bilaterally.  The veteran agreed to try physical 
therapy.  

A January 2000 VA physical therapy note indicates that the 
veteran reported that his arches fell while in the military, 
and he had since developed significant knee, hip, and back 
problems.  He stated that his back pain had worsened 
significantly in the past 4 years.  He stated that if he 
walked 40 to 50 yards, his left anterior thigh went numb.  In 
the prior 3 weeks, he had the same symptoms in his right leg, 
but not to the same degree or intensity as in the left leg.  
He reported that his symptoms improved when he wore tennis 
shoes as opposed to cowboy boots.  

On examination, the veteran had trunk range of motion within 
full limits.  He had left sided pain with side bends, 
flexion, and extension, and more pain with flexion than with 
extension.  His strength was within full limits.  On 
palpation, there was tenderness of the anterior superior 
iliac spine.  

A July 2000 VA outpatient record indicates that the veteran 
complained of back pain.  The examiner indicated that there 
was no severe degenerative joint disease, disc problems, or 
stenosis.  There was mild spondylolisthesis at L4-5.  The 
examiner stated that the veteran was reluctant to accept such 
a report, and wanted to know why his back was getting worse.  
The examiner stated that his weight gain was very likely a 
major factor.  

In February 2001, the veteran testified a Decision Review 
Officer hearing. 

A March 2001 VA outpatient record indicates that the 
veteran's back pain and sciatica was worse, especially with 
stress.  

The March 2001 VA examination indicates that the veteran's 
medical records and claims file were reviewed.  The veteran 
complained of bilateral ankle, knee, and low back pain that 
he stated stemmed from his pes planus.  He stated that his 
pain had worsened over the years.  He stated that the pain 
was so bad that he could not walk more than 25 yards. 

On examination, the veteran was obese with a stated weight of 
240 pounds and a height of 5 feet and 6 inches.  He had a 
very slow gait and shortened stride, equal bilaterally.  The 
feet were completely supple, but on standing, the arch was 
lost.  The ankle range of motion was from 15 degrees of 
dorsiflexion bilaterally to 60 degrees of plantar flexion 
bilaterally, and intact subtalar motion which was not 
painful.  He had 0 to 120 degrees of bilateral knee range of 
motion.  There was spine motion of 100 degrees of forward 
flexion, 10 degrees of extension, 25 degrees of right and 
left lateral bending, and 50 degrees of right and left 
lateral turning.  There was tenderness to palpation at the 
lumbosacral junction, but there was no paraspinal muscle 
spasm.  There was no tenderness about the sciatic notch 
region or the popliteal region.  Straight leg raise was 
bilaterally intact.  The motor and sensory exam of the lower 
extremities was intact.

X-rays of the lumbosacral spine revealed grade 1 
spondylolisthesis of L5-S1 with degenerative joint disease of 
the lumbar spine and spina bifida occulta at S1.  X-rays of 
the knees revealed bilateral medial tibial plateau sclerosis, 
"mild joint space narrowing on that side in lateral patella 
facet degenerative changes which are moderate."  X-rays of 
the ankles were normal, the feet revealed talonavicular 
degenerative joint disease which was mild, and the evident 
pes planus.  The X-ray report indicated that there was some 
soft tissue thickening around the ankles and symmetric, 
bilateral fashion which may be the result of lower extremity 
edema, adipose, or venous insufficiency.  There was moderate 
pes planus on the weight bearing laterals.  Small 
enthesophytes were seen in the Achilles' tendon insertions 
bilaterally.  The study was otherwise unremarkable.

The diagnosis was bilateral pes planus not documented on the 
induction physical but becoming symptomatic at the time of 
medical evaluation board and medical discharge; normal ankle 
exam; mild degenerative joint disease, bicompartmental, 
knees; and degenerative joint disease with grade 1 
spondylolisthesis L5-S1.  The examiner stated that it was 
evident that the veteran's complaints began while in the 
service.  The examiner stated that one could not make the 
assumption that the ankle, knee, and back pain were related 
to the pes planus, as that was not reported in the 
literature, but it was much more likely than not related to 
his longstanding obesity.  

At the January 2002 hearing, the veteran testified in 
relevant part that he had pain, numbness, and burning in his 
back, which went into his right leg.  He stated that he had 
problems walking long distances, and sitting for long periods 
of time.  The veteran reported that a VA doctor told him that 
the collapse of his arches and ankles altered his spine and 
his gait.  











Analysis

The veteran claims service connection for a back disorder, 
bilateral ankle disability, and bilateral knee disability, 
which he asserts were caused or aggravated by his service-
connected bilateral pes planus.

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability which is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

I.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral pes 
planus.

As for service connection for a back disorder on a direct 
basis, the veteran's service medical records are negative for 
any complaints or symptoms of a back disorder or degenerative 
joint disease of the back.  The first post-service clinical 
evidence of a back disorder was in December 1997, more than 
30 years after separation from service.  There is no evidence 
of record that suggests any kind of etiological relationship 
between the current degenerative joint disease of the back 
and service.  Thus, the preponderance of the evidence is 
against the claim for service connection for a back disorder 
based on a causal connection between the veteran's current 
degenerative joint disease of the back and his period of 
military service.

As for service connection for a back disorder as secondary to 
the veteran's service-connected bilateral pes planus, the 
March 2001 VA examination indicates that the veteran's back 
pain was much more likely than not related to the veteran's 
longstanding obesity.  There is no evidence of record that 
suggests any kind of an etiological relationship between the 
current degenerative joint disease of the back and the 
service-connected bilateral pes planus.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a back disorder 
secondary to the service-connected bilateral pes planus.  

II.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected 
bilateral pes planus.

As for service connection for a bilateral ankle disability on 
a direct basis, the Board notes that the veteran complained 
of ankle pain in service.  However, the competent medical 
evidence does not support a current diagnosis of a bilateral 
ankle disability.  The March 2001 VA examination showed some 
soft tissue thickening around the ankles possibly caused by 
lower extremity edema, adipose, or venous insufficiency, but 
the ankles were otherwise normal, and no diagnosis of a 
bilateral ankle disability was made.  Thus, the preponderance 
of the evidence is against the claim for service connection 
for a bilateral ankle disability based on a causal connection 
between the veteran's current bilateral ankle pain and his 
period of military service.

As for service connection for a bilateral ankle disability as 
secondary to the veteran's service-connected bilateral pes 
planus, the March 2001 VA examination indicates that the 
veteran's ankle pain was much more likely than not related to 
the veteran's longstanding obesity.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a bilateral ankle disability 
secondary to the service-connected bilateral pes planus.  

III.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral pes planus.  

As for service connection for a bilateral knee disability on 
a direct basis, the veteran's service medical records are 
negative for any complaints or symptoms of a bilateral knee 
disability or degenerative arthritis of the knees.  The first 
post-service clinical evidence of a bilateral knee disability 
and degenerative arthritis of the knees was in March 2001, 
more than 40 years after separation from service.  
Additionally, there is no evidence of record that suggests 
any kind of etiological relationship between the current 
degenerative arthritis of the knees and service.  The 
competent evidence does not support the contention that the 
current degenerative arthritis of the knees was incurred in 
service or within one year post-service, thus rendering 38 
C.F.R. §§ 3.307 and 3.309 inapplicable.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for bilateral knee disabilities based on a 
causal connection between the veteran's current degenerative 
arthritis of the knees and his period of military service.

As for service connection for a bilateral knee disability as 
secondary to the veteran's service-connected bilateral pes 
planus, the March 2001 VA examination indicates that the 
veteran's bilateral knee pain was much more likely than not 
related to the veteran's longstanding obesity.  There is no 
evidence of record that suggests any kind of an etiological 
relationship between the current degenerative arthritis of 
the knees and the service-connected bilateral pes planus.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
bilateral knee disability secondary to the service-connected 
bilateral pes planus.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a back disorder, 
bilateral ankle disability, and bilateral knee disability, as 
secondary to the service-connected bilateral pes planus.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  








ORDER

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral pes 
planus, is denied.

Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected 
bilateral pes planus, is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral pes planus, is denied.  



	                        
____________________________________________
LAWRENCE M. SULLIVAN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


